

	

		II

		109th CONGRESS

		2d Session

		S. 2395

		IN THE SENATE OF THE UNITED STATES

		

			March 9, 2006

			Mr. Grassley introduced

			 the following bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To amend title 39, United States Code, to require that

		  air carriers accept as mail shipments certain live animals.

	

	

		1.Contracts for transportation

			 of mail by airSection

			 5402(e)(2)(A) of title 39, United States Code, is amended—

			(1)in the first

			 sentence—

				(A)by inserting

			 (i) after (2)(A); and

				(B)in clause (i) (as

			 designated by subparagraph (A)), by striking may and inserting

			 shall; and

				(2)by striking the

			 second sentence and inserting the following:

				

					(ii)A shipment described in clause (i)

				shall include the transfer of any cargo described in that clause from the point

				of origin of the shipment to the point of destination.

					(iii)An air carrier shall accept and

				carry cargo described in clause (i) when the outside temperature is between 0

				degrees Fahrenheit (-17.77 degrees Celsius) and 100 degrees Fahrenheit (37.77

				degrees Celsius) from point of origin through the point of destination.

					(iv)The authority of the Postal Service

				under this subparagraph shall apply to any air carrier that commonly and

				regularly carries any live animals as

				cargo.

					.

			

